954 So. 2d 684 (2007)
George James SULLIVAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1096.
District Court of Appeal of Florida, First District.
April 16, 2007.
George James Sullivan, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks belated appeal of a civil order. Although Florida Rule of Appellate Procedure. 9.141(c) authorizes this court to grant belated appeal in criminal cases, there is no corresponding appellate rule to obtain belated appeal in a civil case. See Hollingsworth v. Szczecina, 731 So. 2d 790 (Fla. 1st DCA 1999) (holding that where the proceedings below are civil in nature, *685 the appellate court lacks the authority to grant a belated appeal).
PETITION DENIED.
KAHN, POLSTON, and THOMAS, JJ., concur.